DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant argument/remarks filed 08/22/2022. Claims 1, 2, 4, 7, 9, 10, 12-13 have been amended, claims 3 and 11 have been cancelled and claim 21 has been newly added. Accordingly, claims 1-2, 4-7, 9-10, and 12-21 are pending.


Response to Arguments
Applicant’s arguments, see pages 7-8, filed 08/22/2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 of claims 1-7 and 11-20 has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 08/22/2022, with respect to 35 U.S.C. 112(b) have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 2, 7, 9-12, 14, and 17-18 has been withdrawn. 
Applicant’s arguments, see pages 9-10 filed 08/22/2022, with respect to the rejection(s) of claim(s) 1-4, 6, 9-13, and 17-20 under 35 U.S.C. 102 concerning the amended limitation of the independent claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schmidt et al. US20110285717A1 and Inoue Yuji WO2017013792A1 (henceforth Inoue)
Applicant's arguments, see pages 9-10 filed 08/22/2022, have been fully considered but they are not persuasive. The applicant recites that Schmidt fails to teach the limitation of “reading out a database entry containing maneuvering information linked to the selected intersection point, which maneuvering information comprises at least information on at least one roadway marker”. However, See Fig. 2E and para. 0044, “analyzing the retrieved road data to determine one or more junction geometry parameters of the road junction from the retrieved road data”, wherein a database entry is readout for maneuvering information (see Fig. 2E), wherein the maneuvering information comprises information on a roadway marker. (Further see Fig. 2E, Para. 0040and 0043). The arrows of Fig. 2E are maneuvering information that is readout from a database entry. Therefore, this limitation remains rejected via Schmidt.

Claim Objections
Claims 13, 15, and 19 objected to because of the following informalities:  

Claims 13, 15, and 19 are dependent on a recently cancelled claim 3, which appears to be a typo. The examiner recommends changing the dependency of claims 13, 15, 19 to a claim that has not been cancelled. The examiner will interpret claims 13, 15, and 19 as dependent on independent claim 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a positioning module” in claim 9
“a map module” in claim 9
“an input and output module” in claim 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After further review of the specifications, it appears that the “positioning module” determines the position by “means of GPS, AGPS, mobile communication and possibly other sensors” (See Para 0032 of PGPUB). It also appears that the “map module” is configured on a common integrated circuit such as a PCB (See Para. 0035 of PGPUB), and further includes computer program instructions stored on a memory (See Para. 0035 of PGPUB). The “input module” comprises a “keyboard, a rotary switch, a microphone, and/or a touch-sensitive surface” (See Para. 0043 of PGPUB) while the “output module” comprises “a microphone, a haptic surface, a holographic imaging device and/or a screen” (See Para. 0043 of PGPUB). These limitations recite sufficient structure to perform the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6, 9-10, 12-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. US20110285717A1 (henceforth Schmidt) in view of Inoue Yuji WO2017013792A1 (henceforth Inoue)

Regarding claim 1,
Schmidt discloses:
A method for operating a navigation system (See Para. 0001) comprising the steps: 
Determining a current position using a GPS receiver (See Para. 0032)
ascertaining a route from the current position as a starting location to a target location using digital map data;  (See Para. 0042)
selecting at least one intersection point of the ascertained route; (See Para. 0043, “the processor 108 retrieves from the map database 104 road data pertaining to the road junction.”)
reading out a database entry containing maneuvering information linked to the selected intersection point, which maneuvering information comprises at least information on at least one roadway marker; (See Fig. 2E and Para. 0043, “the retrieved road data may also be indicative of lane information, such as the number of lanes comprised by each of the roads, the lane type (see FIG. 2E) for each lane comprised by a road, and an egress lane or road associated with each lane (see also FIG. 2E)”. Furthermore, see Para. 0040, “FIG. 2E illustrates various lane types with the associated lane arrow elements. The lane arrows are each indicative of a junction egress lane or road. Specifically, from the left-hand side to the right-hand side, FIG. 2E illustrates an opposite-lane element, an arrow element for a left-turn lane, an arrow element for a left-turn and straight lane, an arrow element for a straight lane, an arrow element for a left-right-turn lane, an arrow element for a right-turn and straight lane as well as an arrow element for a right-turn lane.” The lane arrows are shown in Fig. 2E represents maneuvering information that is linked to the intersection point.)
 ascertaining a maneuver using the read-out maneuvering information; and outputting a navigation instruction corresponding to the ascertained maneuver, which navigation instruction comprises a display of at the last one roadway marker from the maneuvering information.
(See Fig.4A-4C and Para. 0050, “Once the junction graphics data and the maneuver indication graphics data have been generated in steps 308 and 310, respectively, the corresponding visual information in the form of a navigation maneuver graphics as generated by the processor 108 is sent to the display module 114 which renders and displays the navigation maneuver graphics (step 312). FIG. 4C illustrates the corresponding navigation maneuver graphics for the scenarios of FIG. 4A and the maneuver indication graphics data of FIG. 4B.”)

Schmidt does not specifically state the display of the at least one roadway marker is largely identical to a marker on a road at the selected at least one intersection point. 
However, Inoue teaches:
the display of the at least one roadway marker is largely identical to a marker on a road at the selected at least one intersection point
(See Fig. 7 and Page 9 lines 7-15, “In FIG. 7, the road markings information relating to the route guidance, information indicating the right direction as the direction "Sannomiya" of the signs 9 of real, and is a road marking of the right-turn arrow 10. At this time, the display information generation unit 32 generates image data subjected to the highlight colors to the arrow markings indicating the character and the right of "Sannomiya" indicating the direction as display information 9a. Further, the display information generation unit 32 generates image data subjected to the highlight colors to match the right-turn arrow 10 shaped as display information 10a.” The display of the roadway marker (displayed right-turn arrow 10a) is largely identical to a road marker (right turn arrow 10)  at the selected at least one intersection point.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt to incorporate the teachings of Inoue to include the display of the at least one roadway marker is largely identical to a marker on a road at the selected at least one intersection point such that it is easier for the driver to see the route guidance, which would make it easier to recognize the contents of the display information. (See Page 2, lines 26-31, Inoue).


Regarding claim 2,
Schmidt discloses:
wherein the maneuvering information relates to a turn arrow linked to the selected intersection point (See Fig. 2E, the maneuvering information is a turn arrow linked to the road junction), 
the method furthermore comprising the steps: reading out the angle information of the turn arrow from the database entry; and ascertaining the maneuver using the read-out angle information.
(See Fig. 5 and Para. 0051-0051)


Regarding claim 4,
Schmidt discloses:
ascertaining no database entry or no maneuvering information on the selected intersection point; calculating a maneuver using angle geometry between two edges of the selected at least one intersection point, comprised in the digital map data.
(See at least Para. 0048. Further see Fig. 5-6 and Para. 0051-0052.)

Regarding claim 6,
Schmidt discloses:
wherein the at least one intersection point has at least one node and in each case two edges of a directed graph linked to the at least one node.
(See Fig. 6 and Para. 0052.)

Regarding claim 9,
Schmidt  discloses:
A navigation system comprising: A positioning module configured to determine an absolute position of the navigation system in space; (See Para. 0042, “The routing information has been generated based on the current position of the navigation device 102 as determined by the navigation module 110”.)
 a map module configured for accessing digital map data; (See Para. 0042, “the road data stored in the map database 104”)
an input and output module configured to receive information from (See Para. 0042, “a geographic destination or point of interest as input by a user,”) and to output information to a user (See Para. 0034, “display module 114”.); 
and a processor connected to the positioning module, the map module, and the input and output module, wherein the calculation module is configured to ascertain a route (See Para. 0042, “routing information”) from a starting location to a target location using a determined absolute position of the navigation system (See Para. 0042, “based on the current position of the navigation device 102 as determined by the navigation module 110”), the digital map data, (See Para. 0042, “the road data stored in the map database 104”) and information entered through the input and output module (See Para. 0042, “a geographic destination or point of interest as input by a user”) in order to select at least one intersection point of the ascertained route in order to read out a database entry containing maneuvering information linked to the selected intersection point, which maneuvering information comprises at least information on at least one roadway marker; (See Fig. 2E and Para. 0043, “the retrieved road data may also be indicative of lane information, such as the number of lanes comprised by each of the roads, the lane type (see FIG. 2E) for each lane comprised by a road, and an egress lane or road associated with each lane (see also FIG. 2E)”. Furthermore, see Para. 0040, “FIG. 2E illustrates various lane types with the associated lane arrow elements. The lane arrows are each indicative of a junction egress lane or road. Specifically, from the left-hand side to the right-hand side, FIG. 2E illustrates an opposite-lane element, an arrow element for a left-turn lane, an arrow element for a left-turn and straight lane, an arrow element for a straight lane, an arrow element for a left-right-turn lane, an arrow element for a right-turn and straight lane as well as an arrow element for a right-turn lane.” The lane arrows are shown in Fig. 2E represents maneuvering information that is linked to the intersection point.) 
 and to ascertain a maneuver using the read-out maneuver information and to output a navigation instruction corresponding to the ascertained maneuver, which navigation instruction comprises a display of at the least one roadway marker from the maneuvering information, (See Fig.4A-4C and Para. 0050, “Once the junction graphics data and the maneuver indication graphics data have been generated in steps 308 and 310, respectively, the corresponding visual information in the form of a navigation maneuver graphics as generated by the processor 108 is sent to the display module 114 which renders and displays the navigation maneuver graphics (step 312). FIG. 4C illustrates the corresponding navigation maneuver graphics for the scenarios of FIG. 4A and the maneuver indication graphics data of FIG. 4B.”)

Schmidt does not specifically state the display of the at least one roadway marker is largely identical to a marker on a road at the selected at least one intersection point. 
However, Inoue teaches:
the display of the at least one roadway marker is largely identical to a marker on a road at the selected at least one intersection point
(See Fig. 7 and Page 9 lines 7-15, “In FIG. 7, the road markings information relating to the route guidance, information indicating the right direction as the direction "Sannomiya" of the signs 9 of real, and is a road marking of the right-turn arrow 10. At this time, the display information generation unit 32 generates image data subjected to the highlight colors to the arrow markings indicating the character and the right of "Sannomiya" indicating the direction as display information 9a. Further, the display information generation unit 32 generates image data subjected to the highlight colors to match the right-turn arrow 10 shaped as display information 10a.” The display of the roadway marker (displayed right-turn arrow 10a) is largely identical to a road marker (right turn arrow 10)  at the selected at least one intersection point.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt to incorporate the teachings of Inoue to include the display of the at least one roadway marker is largely identical to a marker on a road at the selected at least one intersection point such that it is easier for the driver to see the route guidance, which would make it easier to recognize the contents of the display information. (See Page 2, lines 26-31, Inoue).

Regarding claim 10,
Schmidt  discloses:
A vehicle with the navigation system according to claim 9.
(See Para. 0030, “the navigation device 100 is a car navigation device”.)

Regarding claim 12,
Schmidt discloses:
ascertaining no database entry or no maneuvering information on the selected intersection point; calculating a maneuver  angle geometry between two edges of the selected at least one intersection point, comprised in the digital map data.
(See at least Para. 0048. Further see Fig. 5-6 and Para. 0051-0052.)

Regarding claim 13,
Schmidt discloses:
ascertaining no database entry or no maneuvering information on the selected intersection point; calculating a maneuver  angle geometry between two edges of the selected at least one intersection point, comprised in the digital map data.
 (See at least Para. 0048. Further see Fig. 5-6 and Para. 0051-0052.)

Regarding claim 17,
Schmidt discloses:
wherein the at least one intersection point has at least one node and in each case two edges of a directed graph linked to the at least one node.
(See Fig. 6 and Para. 0052.)

Regarding claim 18,
Schmidt discloses:
wherein the at least one intersection point has at least one node and in each case two edges of a directed graph linked to the at least one node.
(See Fig. 6 and Para. 0052.)

Regarding claim 19,
Schmidt discloses:
wherein the at least one intersection point has at least one node and in each case two edges of a directed graph linked to the at least one node.
(See Fig. 6 and Para. 0052.)

Regarding claim 20,
Schmidt discloses:
wherein the at least one intersection point has at least one node and in each case two edges of a directed graph linked to the at least one node.
(See Fig. 6 and Para. 0052.)


Claims 5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Inoue further in view of Mayrhofer et al. US20160223346A1 (henceforth Mayrhofer)

Regarding claim 5,
Schmidt and Inoue discloses the limitations as recited above in claim 1. Schmidt does not specifically state comparing the read-out maneuvering information with the ascertained route; establishing a discrepancy between the maneuvering information and the route; and calculating a maneuver using the digital map data. 
However, Mayrhofer teaches:
comparing the read-out maneuvering information with the ascertained route; establishing a discrepancy between the maneuvering information and the route; and calculating a maneuver using the digital map data.
(See Fig. 1a and Para. 0072, “In order for a prescribed destination to be reached, navigation commands are output by the navigation device 51. Signals that reflect the actual geometry 1 of the surroundings can be transmitted to the navigation device 51 by a device 25 for detecting the surroundings. If it is recognized that output navigation instructions have not been followed, then the signals that reflect the geometry of the surroundings are detected. Based on the difference between the actual movement 47 and the prescribed movement 49, an alternative navigation command 50 is determined. In comparison to the originally suggested navigation command 48, the alternative navigation command 50 constitutes a confirmation or else a correction in the direction of movement 49 suggested by the original navigation command 48.” The read-out maneuvering information is compared with the ascertained route, and when a discrepancy between the maneuvering information and the route is present (i.e. based on the difference between the actual movement 47 and the prescribed movement 49 on route), then an alternative navigation command 50 is determined (i.e. calculating a maneuver using the digital map data).)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt to incorporate the teachings of Mayrhofer to include comparing the read-out maneuvering information with the ascertained route; establishing a discrepancy between the maneuvering information and the route; and calculating a maneuver using the digital map data in order to impede the driver from deviating away from the ascertained route. “In order to generate the navigation commands, geometries are ascertained and used on the basis of map material. In some cases, the geometry used can lead to a situation in which the generated navigation command does not match the anticipated navigation command or it is not unambiguous for the user, thus confusing the user. The result can be an unwanted deviation from the calculated route (Para. 0003, Mayrhofer). This will create a more robust navigation system by reducing unwanted deviations from a calculated route.

Regarding claims 14-16,
Schmidt, Inoue and Mayrhofer teaches the same limitations as recited above in claim 5. The same motivation rationale as recited in claim 5 applies.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Inoue further in view of Kondo US20190390973A1.

Regarding claim 7,
Schmidt and Inoue discloses the limitations as recited above in claims 2 and 18. Schmidt does not specifically state calculating an angle between at least two edges of the intersection point; establishing the discrepancy when a difference between the calculated angles and read-out angle information exceeds a predetermined limit value. 
However, Kondo teaches:
calculating an angle between at least two edges of the intersection point; establishing the discrepancy when a difference between the calculated angles and read-out angle information exceeds a predetermined limit value.(See Para. 0061, “Whether the connection links of the conversion candidate intersection each satisfy the conversion condition or not may be determined based on the relative position information included in the independent travel history information 124. That is, the angles between the mutually adjacent connection links are calculated, and when the differences between these angles and the angles indicated by the relative position information are within a predetermined range, the connection links of the conversion candidate intersection are each determined to satisfy the conversion condition. Then, when such conversion conditions are determined to be satisfied, the travel history of this intersection is determined to be convertible into the travel history of the conversion candidate intersection.” An angle between two edges of a candidate intersection are calculated, wherein the calculated angle and the read-out angle (i.e. angle by the relative position information, see Fig. 5A-5B and Para. 0046-0047) are compared wherein a discrepancy is established when the difference between the angles are not within a predetermined range.)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt to incorporate the teachings of Kondo to include calculating an angle between at least two edges of the intersection point; establishing the discrepancy when a difference between the calculated angles and read-out angle information exceeds a predetermined limit value since “In a case where the map data is updated, presence of a newly opened road and a closed road on the updated map data causes a change in the intersection and the road link. Therefore, when the in-vehicle terminal mounted to the vehicle is replaced with another in-vehicle terminal, and when the map data in the in-vehicle terminal is updated, the travel history data accumulated until then possibly fails to be transferred and used” (Para. 0004, Kondo). It would create a more robust system by improving the updating of map data when there is a change in the intersection (i.e. a different angle between road links).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt and Inoue in view of Ranganathan et al. US20140343842A1 (henceforth Ranganathan)

Regarding claim 21,
Schmidt and Inoue discloses the limitations as recited above in claim 1. Schmidt does not specifically state recording a road surface using a camera system at the at least one intersection point of the route; recognizing a turn arrow on the recorded road surface; ascertaining angle information of the recognized turn arrow; and creating or updating a database entry linked to the at least one intersection point using the ascertained angle information. However, Ranganathan teaches:
recording a road surface using a camera system at the at least one intersection point of the route; (See Para. 0003, “ Additionally, a road marking detection component, such as one or more cameras or one or more image capture devices, can be used to gather or capture images, such as runtime images of a navigation environment of a vehicle”.)
recognizing a turn arrow on the recorded road surface; ascertaining angle information of the recognized turn arrow; (See Para. 0056, “A matching component, such as the matching component 1408 as will be discussed in FIG. 14, can be configured to match one or more runtime corners with one or more template corners from one or more templates, such as templates from a template database. A template from the template database can be feature based or corner based. As an example, the matching can include at least one of putative matching or structural matching. Generally, putative matching can include matching a runtime corner against one or more template corners from one or more templates based on features, descriptors, pixel location, etc. For example, putative matching can include matching according a HOG descriptor from a template corner versus a HOG descriptor from a runtime corner. In one or more embodiments, putative matching is based on a threshold. Additionally, structural matching can include matching (runtime corners and template corners) based on at least one of a shape of a set of one or more corners, a 2D geometry of a road marking, a pattern of a set of one or more corners, pixel locations of corners, etc.” A 2D geometry of a road marking (see Para. 0003, “Road markings generally include markings associated with an absolute position, such as markings painted on or placed upon a road surface, turn arrows, pedestrian crossings, crosswalks, speed limits, bike lane markings, other postings, etc”) includes angle information of road markings such as turn arrows.)
 and creating or updating a database entry linked to the at least one intersection point using the ascertained angle information.
(See Para. 0061, “ In one or more embodiments, the template database can be updated with one or more runtime corners that were detected, but not matched with template corners from the template database. For example, if a template database is created based on a set of one or more road markings, but additional road markings are painted on, placed upon, or added at a later time, the additional road markings detected by a runtime user capturing runtime images or associated corners, etc. can be added to the database.”)

It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Schmidt to incorporate the teachings of Ranganathan to include the limitation “recording a road surface using a camera system at the at least one intersection point of the route; recognizing a turn arrow on the recorded road surface; ascertaining angle information of the recognized turn arrow; and creating or updating a database entry linked to the at least one intersection point using the ascertained angle information” in order to “to facilitate vehicle localization or determine a pose of a vehicle by comparing runtime image(s) to training image(s) from the template database. According to one or more aspects, the pose of the vehicle can include a bearing in which the vehicle is facing.” (See Para. 0003, Ranganathan). This would create a more robust navigation system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/             Primary Examiner, Art Unit 3669